TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN














TEXAS COURT OF APPEALS, THIRD
DISTRICT, AT AUSTIN
 
 




NO.  03-12-00670-CV




 
 
J. C., Appellant
 
v.
 
Texas Department of Family and Protective Services,
Appellee
 
 
 




FROM THE 345th
  District Court OF Travis COUNTY,
  
NO. D-1-FM-11-004498,
  The Honorable Paul Davis, JUDGE
  PRESIDING 




 



                                                                O
  R D E R
PER CURIAM
                      The reporter’s record in
  this appeal was originally due to be filed on October 18, 2012.  By notice to this
  Court dated October 17, 2012, LaDelle Abilez informed the Court that she,
  Athena Turk and Shonna Castillo will be preparing the record.  In addition, Ms. Abilez
  requested an extension of ten days.
                      Effective March 1, 2012,
  amendments to the Texas Rules of Appellate Procedure adopted by Texas Supreme
  Court Miscellaneous Docket No. 12-9030 prohibit this Court from granting
  extensions of over 10 days for the filing of reporters’ records in
  accelerated appeals, including those from suits for termination of parental
  rights.  See Tex. R. App. P. 35.3(c). 
  Further, any extensions of time granted for the filing of the reporters’
  records may not exceed 30 days cumulatively.  See
  Tex. R. App. P. 28.4(b)(2).  Accordingly, LaDelle
Abilez, Athena Turk and Shonna
  Castillo are hereby ordered to file the reporter’s record in this case on or
  before November 2, 2012.  If the record
  is not filed by that date, any of the named reporters not in compliance with
  this order may be required to show cause why she
  should not be held in contempt of court.
                      It is ordered on October
  23, 2012.
 
Before Chief
  Justice Jones, Justices Rose and
  Goodwin